138 Nev., Advance Opinion 10
                              IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MARIA DEL ROSARIO CERVANTES-                           No. 83156
                    GUEVARA,
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,                           FL         LJ
                    IN AND FOR THE COUNTY OF
                                                                             MAR 03 2022
                    CLARK; AND THE HONORABLE
                    ERIKA D. BALLOU, DISTRICT JUDGE,
                    Respondents,
                      and
                    MARK THOMAS ANDERSON; AND
                    THOR DEVELOPMENT, LLC, A
                    LIMITED LIABILITY CORPORATION,
                    Real Parties in Interest.



                                 Original petition for a writ of mandamus challenging a district
                    court order denying a motion to enlarge time for service and serve by
                    publication and dismissing a complaint as to the party who was not timely
                    served.
                                 Petition denied.


                    Bighorn Law and Jacqueline R. Bretell and Joshua P. Berrett, North Las
                    Vegas,
                    for Petitioner.

                    Messner Reeves LLP and M. Caleb Meyer and Scott L. Rogers, Las Vegas,
                    for Real Party in Interest Mark Thomas Anderson.




SUPREME COURT
        OF
     NEVADA


(01 1947A    464.
                   Resnick & Louis, P.C., and Prescott T. Jones and Katlyn M. Brady, Las
                   Vegas,
                   for Real Party in Interest Thor Development, LLC.




                   BEFORE THE SUPREME COURT, EN BANC.


                                                     OPINION

                   By the Court, HARDESTY, J.:
                               Rule 4 of the Nevada Rules of Civil Procedure (NRCP) sets forth
                   the requirements for summons and service of civil complaints. Specifically,
                   NRCP 4(e) gives plaintiffs 120 days after filing a civil complaint in the
                   district court to serve the defendants with a summons and a copy of the
                   complaint. NRCP 4 further permits a plaintiff to request an extension of
                   time to serve process on a defendant if the plaintiff is unable to serve the
                   defendant within the 120-day period. If a motion demonstrating good cause
                   is timely filed before the expiration of the service period, or any extension
                   thereof, the court is required to extend the service period and set a
                   reasonable date by which service should be made. NRCP 4(e)(3). However,
                   if the plaintiff fails to timely move to extend the time for service, the court
                   must determine whether good cause exists for the plaintiffs delay in filing
                   the motion before considering whether good cause exists for granting an
                   extension of the service period. NRCP 4(e)(4).
                               On March 12, 2020, Nevada Governor Steve Sisolak issued an
                   Emergency Declaration declaring a state of emergency related to the
                   COVID-19 pandemic. Subsequently, the Governor issued a series of
                   Emergency Directives that impacted the daily lives of individuals,
                   businesses, and government. Specifically, on April 1, 2020, the Governor
SUPREME COURT
      QF
    NEVADA


40) I947A 40112,
                       issued Emergency Directive 009 (Revised), which, among other things,
                       tolled any specific time limits set by statute or regulation pertaining to the
                       commencement of any legal action until 30 days from the date the state of
                       emergency was terminated. The Governor thereafter terminated
                       Emergency Directive 009 (Revised) by issuing Emergency Directive 026 on
                       June 29, 2020. Pursuant to Emergency Directive 026, the tolling period for
                       commencing legal action ended on July 31, 2020, at 11:59 p.m.
                                   In this original petition for a writ of mandamus, we determine
                       whether the district court was within its discretion in denying, as untimely,
                       petitioner Maria Del Rosario Cervantes-Guevara's second motion to enlarge
                       time for service of process. In analyzing this question, we conclude that
                       Emergency Directive 009 (Revised) did not apply to court rules and, thus,
                       the deadline for service under NRCP 4(e) was not tolled by the Emergency
                       Directive. Therefore, Cervantes-Guevara's motion was untimely under
                       NRCP 4(e)(1), and she did not demonstrate good cause for her delay in filing
                       the motion under NRCP 4(e)(3). Because the district court did not
                       manifestly abuse its discretion by denying Cervantes-Guevara's motion and
                       dismissing her complaint as to the party whom she failed to timely serve,
                       we deny the original petition for a writ of mandamus.
                                        FACTS AND PROCEDURAL HISTORY
                                  In early 2018, Cervantes-Guevara and real party in interest
                       Mark Thomas Anderson were involved in a motor vehicle incident in Las
                       Vegas. On January 7, 2020, Cervantes-Guevara filed a complaint against
                       Anderson and his employer, real party in interest Thor Development, LLC,
                       alleging various tort claims. Under NRCP 4(e)(1), the 120-day deadline to
                       effect service of process expired on May 6, 2020. Cervantes-Guevara
                       unsuccessfully attempted to effectuate personal service on Anderson three

Stwoom CooFrr
        OF
     NEVADA
                                                            3
(01 I947A    .11410.
                   times between February 18, 2020, and March 8, 2020. On March 12, 2020,
                   Governor Steve Sisolak declared a state of emergency due to the COVID-19
                   pandemic.
                                On April 1, 2020, the Governor issued Emergency Directive 009
                   (Revised), section 2 of which mandated that "[a]ny specific time limit set by
                   state statute or regulation for the commencement of any legal action is
                   hereby tolled from the date of this Directive until 30 days from the date the
                   state of emergency declared on March 12, 2020 is terminated." The
                   Governor terminated the tolling section of the Emergency Directive on
                   June 29, 2020, and recommenced the time tolled as of August 1, 2020. See
                   Emergency Directive 026 (June 29, 2020), § 5.
                                On May 6, 2020 (the expiration date of the NRCP 4 service
                   period), Cervantes-Guevara filed her first ex parte application to enlarge
                   time for service, seeking an additional 90 days and leave to serve Anderson
                   by publication due to COVID-19 social-distancing restrictions. The district
                   court granted the unopposed motion on June 5, 2020, extending the service
                   period until September 3, 2020. Cervantes-Guevara did not publish the
                   first of the four required notices until October 15, 2020, however.
                               Cervantes-Guevara filed her second motion to enlarge time for
                   service on October 28, 2020, seeking to extend the service period until
                   December 23, 2020. Anderson appeared in the action to oppose the motion,
                   and Senior Judge Joseph T. Bonaventure issued minutes denying
                   Cervantes-Guevara's second motion to enlarge time on December 16, 2020,
                   finding that the Emergency Directive did not toll the time for service of
                   process and that her motion was untimely under the district court's
                   Administrative Order 20-17, which required motions to extend service of
                   process deadlines filed after July 1, 2020, to be filed prior to the expiration

SUPREME COURT
      OF
    NEVADA
                                                         4
10i 1947A caliP.
                      of the time to serve.1 The minutes also indicated that Anderson would be
                      dismissed as a party to the action.
                                    Cervantes-Guevara filed a motion for reconsideration, arguing
                      that Senior Judge Bonaventure did not consider whether good cause existed
                      for Cervantes-Guevara's delay in filing the motion. Judge Erika D. Ballou
                      denied Cervantes-Guevara's motion for reconsideration in a written order
                      issued on March 22, 2021, finding that Senior Judge Bonaventure likely
                      considered all factors required to deny the motion to enlarge time for
                      service, even if his findings were not put on the record, and that she would
                      not substitute her judgment for the judge who originally heard and ruled on
                      the motion. After denying the motion for reconsideration, Judge Ballou
                      issued a written order on July 13, 2021, reflecting Senior Judge
                      Bonaventures December 16 ruling and denying Cervantes-Guevara's
                      second motion to enlarge time. Cervantes-Guevara filed this original
                      petition for a writ of mandamus, asking this court to direct the district court
                      to vacate its order denying the enlargement of time and dismissing
                      Anderson from the action. Anderson filed an answer, as directed,2 and
                      Cervantes-Guevara filed a reply.
                                                     DISCUSSION
                      Whether this court should entertain this writ petition
                                  "A writ of mandamus is available to compel the performance of
                      an act that the law requires . . . or to control an arbitrary or capricious
                      exercise of discretion." Int'l Game Tech., Inc. v. Second Judicial Dist. Court,


                           'See Eighth Judicial District Court Administrative Order 20-17, at
                      *15-16.
                            2Thor   Development filed a joinder to Anderson's answer to the
                      petition.
SUPREME COURT
          OF
       NEVADA
                                                            5
(0)   I947A    QM*,
124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (citing, inter alia, NRS 34.160).
In general, when considering a petition for a writ of mandamus, we review
for a manifest abuse of discretion. NuVeda, LLC v. Eighth Judicial Dist.
Court, 137 Nev., Adv. Op. 54, 495 P.3d 500, 503 (2021.). Whether to consider
such a petition is within the appellate court's discretion. Libby v. Eighth
Judicial Dist. Court, 130 Nev. 359, 363, 325 P.3d 1276, 1278 (2014).
Mandamus may only issue in "cases where there is not a plain, speedy and
adequate remedy in the ordinary course of law." NRS 34.170. An appeal is
generally an adequate legal remedy precluding writ relief. Int'l Game Tech.,
124 Nev. at 197, 179 P.3d at 558.
            Here, it is appropriate to entertain Cervantes-Guevara's
petition because she does not have a plain, speedy, and adequate remedy to
challenge the district court's order dismissing Anderson as a defendant in
the underlying action. While it is true that the district court dismissed all
the claims in the complaint against Anderson, the order granting dismissal
is not appealable, absent an appropriate certification of finality under
NRCP 54(b), because there are remaining issues to be resolved against Thor
Development. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
(2000) (explaining that "a final judgment is one that disposes of all the
issues presented in the case, and leaves nothing for the future consideration
of the [district] court"). But NRCP 54(b) certification is discretionary,
Borger v. Eighth Judicial Dist. Court, 120 Nev. 1021, 1026 n.23, 102 P.3d
600, 603 n.23 (2004), and while its availability generally precludes writ
relief, see, e.g., Dattala v. Eighth Judicial Dist. Court, No. 82022 WL
510112, at *1 (Nev. Feb. 18, 2022) (Order Denying Petition), the preclusion
is not absolute, Borger, 120 Nev. at 1026 n.23, 102 P.3d at 603 n.23.
Considering this writ petition is appropriate because whether the



                                     6
Emergency Directive issued by the Governor applies to rules promulgated
by this court is an important issue of law requiring clarification and
resolving the issue will promote judicial economy. See Mona v. Eighth
Judicial Dist. Court, 132 Nev. 719, 724, 380 P.3d 836, 840 (2016) (noting
that "even if an [otherwise] adequate legal remedy exists, this court will
consider a writ petition if an important issue of law needs clarification or if
review would serve a public policy or judicial economy interest").
Whether the Governor's Emergency Directive applies to service of process
            In Nevada, the judiciary has the constitutional duty "Rh)
declare what the law is or has been." N. Lake Tahoe Fire Prot. Dist. v.
Washoe Cty. Bd. of Comners, 129 Nev. 682, 687, 310 P.3d 583, 587 (2013)
(internal quotation marks omitted). Generally, this court "review [s] issues
of statutory construction de novo." Zohar v. Zbiegien, 130 Nev. 733, 737,
334 P.3d 402, 405 (2014). "When interpreting a statute, we look to its plain
language." Smith v. Zilverberg, 137 Nev., Adv. Op. 7, 481 P.3d 1222, 1230
(2021). "If a statute's language is plain and unambiguous, we enforce the
statute as written, without resorting to the rules of construction." Id.
Whenever possible, this court interprets "a rule or statute in harmony with
other rules or statutes." Slade v. Caesars Entm't Corp., 132 Nev. 374, 376,
373 P.3d 74, 75 (2016).
            Although this court has not yet addressed the issue, many other
courts have applied the principles of statutory interpretation to executive
orders and directives, and we agree with their approach. See In re Murack,
957 N.W.2d 124, 128 (Minn. Ct. App. 2021) (holding that "it is appropriate
to apply statutory-interpretation principles in interpreting [emergency
executive orders]"), see also Bassidji v. Goe, 413 F.3d 928, 934 (9th Cir.
2005) ("As is true of interpretation of statutes, the interpretation of an
Executive Order begins with its text"); United States v. Abu Marzook, 412

                                      7
                      F. Supp. 2d 913, 922 (N.D. Ill. 2006) ("The Court interprets Executive
                      Orders in the same manner that it interprets statutes."); City of Morgan
                      Hill v. Bay Area Air Quality Mgmt. Dist., 13 Cal. Rptr. 3d 420, 431 (Ct. App.
                      2004) ("The construction of an executive order presents an issue akin to an
                      issue of statutory interpretation . . . .").
                                   Here, Cervantes-Guevara argues that the tolling provision
                      contained in Emergency Directive 009 (Revised) applied to the service
                      period prescribed under NRCP 4(e), such that the remaining 36 days of the
                      original service period recommenced on August 1, with the first 90-day
                      extension beginning on September 5 and not expiring until December 4,
                      rendering her second motion timely filed. As noted, the Emergency
                      Directive tolled "[a] ny specific time limit set by state statute or regulation
                      for the commencement of any legal action."         Emergency Directive 009
                      (Revised) (April 1, 2020), § 2 (emphasis added). Cervantes-Guevara asserts
                      that NRCP 4 is a regulation that sets forth guidelines for the conduct of the
                      courts and attorneys during legal proceedings. However, Nevada law
                      dermes a "regulation," in relevant part, as "[a] n agency rule, standard,
                      directive or statement of general applicability which effectuates or
                      interprets law or policy, or describes the organization, procedure or practice
                      requirements of any agency." NRS 233B.038(1)(a). Further, Nevada law
                      defines an "agency" as "an agency, bureau, board, commission, department,
                      division, officer or employee of the Executive Department." NRS 233B.031
                      (emphasis added). Court rules are not included. Moreover, this court
                      recently stated in an unpublished disposition that "Wile Declaration of
                      Emergency Directive 009 (Revised) does not apply to deadlines established
                      by this court's rules." Byrd v. Byrd, No. 81198, 2020 WL 4746547 (Nev.
                      Aug. 14, 2020) (Order Dismissing Appeal) (noting that "the time limitation

SUPREME Couar
        oF
     NEVADA
                                                              8
fO{ I947A    4,410.
                    to file a notice of appeal is not established by state statute or regulation, but
                    by court rule"). Therefore, Cervantes-Guevara's attempt to frame the
                    NRCP as "regulatione under Emergency Directive 009 (Revised) fails
                    because, by definition, a regulation refers to any rule or adjudication made
                    by an executive branch entity and does not encompass the rules
                    promulgated by this court.
                                Cervantes-Guevara also contends that NRCP 4(e) expands the
                    meaning of commencing a legal action because it sets forth a specific
                    timeline for when the legal proceeding begins for the defendant in a civil
                    matter. But NRCP 3 specifically states that "[a] civil action is commenced
                    by filing a complaint with the court." As used in the rules of civil procedure,
                    a "'complaint includes a petition or other document that initiates a civil
                    action." NRCP 3, Advisory Committee Note-2019 Amendment (emphasis
                    added). Cervantes-Guevara's attempt to expand the meaning of
                    "commencing a civil action" to include service of process upon the defendant
                    fails because service of process is not a part of the commonly known
                    definition of the phrase.
                    Whether the district court manifestly abused its discretion by denying
                    Cervantes-Guevara's second motion to enlarge time for service as untimely
                    under NRCP 4(e)
                                A dismissal for failure to effect timely service of process is
                    reviewed for an abuse of discretion, Saavedra-Sandoval v. Wal-Mart Stores,
                    Inc., 126 Nev. 592, 595, 245 P.3d 1198, 1200 (2010), and as noted above,
                    writ relief will not issue absent a manifest abuse of that discretion, NuVeda,
                    137 Nev., Adv. Op. 54, 495 P.3d at 503.




SUPREME COURT
     ' OF
    NEVADA
                                                           9
(0) I 947A 4464..
            We agree with the district court that Cervantes-Guevara's
second motion to enlarge time, filed on October 28, 2020, was untimely
because the previously granted motion extended Cervantes-Guevara's
deadline 90 days to September 3, 2020—approximately 55 days before she
filed the second motion.
            Further, Cervantes-Guevara did not have good cause under
NRCP 4(e)(3) for filing her second motion late because her interpretation of
the Emergency Directive is unreasonable. Cervantes-Guevara's assertion
that she was "reasonably diligent in her attempts" to serve Anderson is
belied by the record. As the record shows, her attempts to personally serve
Anderson stopped altogether after March 8, 2020, and she failed to begin
the service-by-publication process until October 15, 2020, after being
granted leave to do so by the district court on June 5, 2020. Therefore, the
district court was within its discretion when it denied Cervantes-Guevara's
second motion to enlarge time for service because she did not timely file the
motion and she failed to demonstrate good cause for her delay.
                              CONCLUSION
            Emergency Directive 009 (Revised) did not apply to the
deadlines established by court rules because court rules are neither statutes
nor regulations pertaining to the commencement of a legal action. Because
the Emergency Directive did not toll the 120-day service period established
by NRCP 4(e), the district court did not manifestly abuse its discretion when




                                     10
                      it denied Cervantes-Guevara's second motion to enlarge time and dismissed
                      her complaint as to Anderson. We therefore deny the original petition for a
                      writ of mandamus.



                                                                                        J.
                                                           Hardesty


                      We concur:


                                                      C.J.
                      Parraguirre


                                                      J.
                      Stiglich


                                                      J.
                      Cadish


                                                      J.
                      Silver

                                         II



                                 Piekm            ,   J.
                      Pickering




                      Herndon
                               44-                    J.




SUPREME COURT
        OF
     NEVADA
                                                             11
(0) 1947A    411Mto